DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 2 – 4, 10 - 17 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as at least the one of the sixth and seventh conductive layers is over and in direct contact with a top surface of the second insulating layer, and wherein in a channel length direction of the first transistor, a width of the second conductive layer is smaller than a width of the first conductive layer as recited in claim 2, each of the second conductive layer and at least the one of the sixth conductive layer and the seventh conductive layer is over and in direct contact with a top surface of the insulating layer, and wherein in a channel length direction of the first transistor, a width of the second conductive layer is smaller than a width of the first conductive layer  as recited in claim 12, each of the second conductive layer and at least the one of the sixth conductive layer and the seventh conductive layer is over and in direct contact with a top surface of the insulating layer, wherein in a channel length direction of the first transistor, a width of the second conductive layer is smaller than a width of the first conductive layer as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826